Title: Thomas Lomax to Thomas Jefferson, 30 October 1809
From: Lomax, Thomas
To: Jefferson, Thomas


          
            Dear Sir  Pt Tobago Oct. 30th 1809.
               By the Carriage, which I now send up for my Daughter, you will receive some filbert Cions, and Nuts, as well as the Juboli, and Acacia, the latter I have been obliged to lay in a flat Box, as the weight of those, out of which they were taken, I was afraid would be too heavy, and dangerous to be put into the Carriage. They will I hope reach you in safety, to be placed in other Boxes. The Nuts, if you chuse to plant any of them, it ought to be done immediatly; but I am doubtful, whether they will vegitate; as I always after they are put into Bags, expose them very much to the heat of the Sun; but you can try them, and should they come up in the Spring, they should, as well as the young trees, be watered whenever the weather becomes dry. The trees I think you had better set at 20 feet asunder; as mine are only fifteen, which I discover to be too near each other. I have also sent some of the Star-Jasmine, and a beautiful flowering Shrub, which I took from the Woods, and not knowing its real name, have given it that, of modesty, from its handsome delicete appearance, a quality which will disgrace no Garden.  If you have any of the Paccan nut, that you can conveniently spare, I will thank you for some by the return of the Carriage; as I expect they can now be moved with safety. It would have given me great pleasure to have visited the President, and met with you there; but being informed, he was, at the time I was in his neighbourhood, to set off in a few days to the City, was fearful that I might intrude upon that short time he had to remain at home. I beg you to present my affectionate Regard to Colo Randolph & his Lady, and to accept the same yourself from
            Yor Sincere friend & Humbe Servt Tho. Lomax
          
          
             T.L requests some of Mr Jeffersons fine Lima-Beans, if he has any to spare.  The Silk-Tree is very flourishing.  There is an Orange and Lime Tree sent, the Orange has the broadest Leaf.
          
        